Order entered November 13, 2014




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-00085-CR

                                JOSE RAMON CRUZ, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 204th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F12-24443-Q

                                                ORDER
        By letter dated August 6, 2014, the Court notified the trial court that the record does not

contain a certification of appellant’s right to appeal. A the trial court is required to prepare a

certification of appellant’s right to appeal in each case in which the defendant is appealing. See

TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 420 S.W.3d 803 (Tex. Crim. App. 2013). We asked

the trial court to file a certification within ten days.     To date, we have not received the

certification of appellant’s right to appeal.

        Accordingly, we ORDER the Honorable Lena Levario, presiding judge of the 204th

Judicial District Court, to file, within FIFTEEN DAYS of the date of this order, a completed

certification of appellant’s right to appeal.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Lena Levario, Presiding Judge, 204th Judicial District Court; Gary Fitzsimmons,

Dallas County District Clerk; and to counsel for all parties.

                                                      /s/       ADA BROWN
                                                                JUSTICE